DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received May 18, 2022. Claims 1-10 and 16-20 were elected without traverse. Restriction is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 5, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagliano et al., U.S. Patent Application Publication No. 2015/0046031 (referred to hereafter as Gagliano).
	As to claim 1, Gagliano teaches a method and system comprising:
monitoring an amount of energy generated over a predetermined time frame by an energy harvesting module attached to a mounting structure that is used to secure a torque-supplying machine to a frame (see para. 27, 38-39, 47 and 64, torque supplied by the engine is determined); 
comparing the amount of energy generated to an expected amount of energy generation (see para. 72, the generated torque is compared to a reference torque); and 
indicating degradation of the mounting structure and/or the torque-supplying machine based on the comparing (see para. 72, if the torque is above a predetermined torque, the damping of the engine mount is changed to compensate for the additional torque supplied by the engine, i.e. first mode being a degradaded mode).
As to claim 2, Gagliano the method of claim 1, wherein the frame is a chassis of a vehicle, and where the torque-supplying machine is one of an engine, an electric machine and a transmission (see para. 72).
As to claim 3, Gagliano the method of claim 2, wherein the expected amount of energy generation is learned over time as the vehicle is driven; and wherein the predetermined time frame is a single drive cycle of the vehicle (see para. 39 and 61).
As to claim 5, Gagliano the method of claim 2, wherein the controller is a vehicle controller included as part of the vehicle (see para. 72).
	As to claim 10, Gagliano teaches the method of claim 1, wherein the controller requests mitigating action to be taken responsive to the degradation of the mounting structure and/or the torque-supplying machine, where the mitigating action includes servicing the mounting structure and/or the torque-supplying machine to correct the degradation (72 and 74, mount mode is switched i.e. “mitigating action”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano in view of Palumbo et al., U.S. Patent Application Publication No. 2013/0221742 (referred to hereafter as Palumbo).
As to claim 9, Gagliano teaches a method comprising: monitoring an amount of energy generated over a predetermined time frame by an energy harvesting module attached to a mounting structure that is used to secure a torque-supplying machine to a frame (see para. 27, 38-39, 47 and 64, torque supplied by the engine is determined). Gagliano does not explicitly teach the energy harvesting module is comprised of a piezoelectric material. However, Palumbo teaches a method/system comprising engine mounts coupled to piezoelectric film. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the piezoelectric material in Gagliano as taught by Palumbo. Motivation to do so comes from the teachings of Palumbo that doing so would increase the efficiency of vehicles.
As to claim 17, Gagliano teaches the vehicle comprising mechano-conversion modules (see para. 23). Gagliano does not explicitly teach the one or more mechano-electric conversion modules are comprised of one or more of polyvinylidene fluoride, zinc oxide, cadmium sulfate, indium nitride, sodium niobate, lead zirconate titanate, barium titanate, and lithium niobate. However, Palumbo teaches one or more mechano-electric conversion modules are comprised of one or more of polyvinylidene fluoride, zinc oxide, cadmium sulfate, indium nitride, sodium niobate, lead zirconate titanate, barium titanate, and lithium niobite (see para. 43). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the one or more mechano-electric conversion modules in Gagliano as taught by Palumbo. Motivation to do so comes from the teachings of Palumbo that doing so would increase the efficiency of vehicles.
4.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano in view of Lindemann et al., U.S. Patent Application Publication No. 2020/0011687 (referred to hereafter as Lindemann)
As to claim 18, Gagliano teaches he system of claim 16, further comprising: a vehicle, where the torque-supplying machine is one of an engine, a transmission, and an electric machine and the frame is a chassis of the vehicle (see para. 72). Gagliano does not explicitly teach an onboard navigation system included as part of the vehicle; one or more driving sensors of the vehicle; and wherein the controller is a vehicle controller that stores further instructions to learn a set of driving routes commonly traveled by the vehicle based on information acquired by the controller in conjunction with the onboard navigation system and the one or more driving sensors, where the predetermined timeframe corresponds to a single driving route of the set of driving routes.
	However, Lindemann teaches an onboard navigation system included as part of the vehicle; one or more driving sensors of the vehicle; and wherein the controller is a vehicle controller that stores further instructions to learn a set of driving routes commonly traveled by the vehicle based on information acquired by the controller in conjunction with the onboard navigation system and the one or more driving sensors, where the predetermined timeframe corresponds to a single driving route of the set of driving routes (see para. 4-11). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the navigation system of Lindemann in Gagliano. Motivation to do so comes from the teachings of Lindemann that doing so would help promote more efficient use of the propulsion system of the vehicle.
	As to claim 19, Gagliano in view of Lindemann teaches the system of claim 18.
	Lindemann further teaches the controller stores further instructions to learn the expected amount of energy predicted to be generated for each of the single driving routes (see para. 4-11).
Allowable Subject Matter
5.	Claims 4, 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that Gagliano does not teach comparing the amount of energy generated to an expected amount of energy generation; and indicating degradation of the mounting structure and/or the torque-supplying machine based on the comparing.
	In response, Gagliano states in para. 45:
“control valve unit 240 is mounted to switchable mount 110 in order to control the damping characteristics of switchable mount 110”
	Para. 47:
“switchable mount 110 may operate to damp vibrations caused by forces input by a wheel and/or brake at first portion 210 of suspension arm 202. These vibrations, also referred to as shimmy and judder, can be felt by a driver under circumstances where the forces are not damped. In this situation, forces applied by the wheel act to shake first portion 210, which further causes second portion 212 to shake or rock”
Para. 48:“To dampen this kind of large amplitude and low frequency vibration, switchable mount 110 may be operated in the first damping mode, also referred to as the low frequency mode or shimmy/judder mode. In the first damping mode, valve 244 may be positioned such that fluid travels between opposing sides of switchable mount 110 along a long flow channel 330. This allows switchable mount 110 to operate as a hydraulic "mass damped" system and provides damping in the low frequency range to counter the shimmy and judder effects transmitted by the wheel”
Para. 49:
“In a second damping mode, shown in FIG. 4, switchable mount 110 may operate to damp vibrations caused by forces input by a driveshaft at first portion 210 of suspension arm 202. These vibrations, which may be associated more generally with noise, vibration, and harshness (NVH), can be felt by a driver under circumstances where the forces are not damped. In this situation, forces applied by the driveshaft act to vibrate first portion 210, which further causes vibration of suspension arm 202. In some cases, second portion 212 may vibrate in response to the vibration of first portion 210”
	Gagliano teaches determining two types of vibrations caused by degradation of the switchable mount, i.e. the claimed “mounting structure”. The first type of vibrations are low frequency vibrations which are countered by first damping mode of the switchable mount and a second type of vibration caused by the drive shaft which are countered by a second damping mode of the switchable mount. The determination of the type of vibration and the selection of the damping mode is determined based on comparing the amount of energy to an expected amount of energy (see para. 27 and 72). Therefore, Gagliano teaches “comparing the amount of energy generated to an expected amount of energy generation; and indicating degradation of the mounting structure and/or the torque-supplying machine based on the comparing” as claimed.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663